Citation Nr: 0842247	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD)

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In support of his claims, the veteran provided testimony at a 
Travel Board hearing in November 2008 to the undersigned 
acting Veterans Law Judge (VLJ).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for CAD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1987 decision, the Board denied the 
veteran's claim for service connection for Type II diabetes 
mellitus.  

2.  The evidence received subsequent to the August 1987 Board 
decision includes a March 2003 VA treatment record which 
establishes a current diagnosis of Type II diabetes mellitus 
as early as October 1998.  This evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.

3.  The veteran's Type II diabetes mellitus manifested during 
service in July 1984 and after service.


CONCLUSIONS OF LAW

1.  The Board's August 1987 decision is final.  38 U.S.C.A. 
§§ 7103(a) (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1100 
(2008).

2.  New and material evidence has been presented since the 
August 1987 decision 
to reopen the claim for Type II diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Type II diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim and 
grants service connection for Type II diabetes mellitus, 
which represents a complete grant of the benefits sought.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

When the Board has previously denied a claim, the claim may 
not thereafter be reopened unless and until new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7103 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2008).

The veteran filed his petition to reopen after this date, in 
January 2004, so the Board will apply these revised 
provisions, including the new definition of what constitutes 
new and material evidence.  Under 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran contends he had a diagnosis of Type II diabetes 
mellitus during and after service.  Before addressing the 
merits of his underlying claim, however, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the Board previously 
considered and denied this claim in August 1987.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the Board's 
August 1987 decision consisted of the veteran's service 
medical records and a VA compensation examination in April 
1985.  

The Board denied service connection for diabetes mellitus 
type 2 in August 1987 and that Board decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 
20.1100.  

In January 2004 the veteran filed a petition to reopen this 
claim, contending that he had a diagnosis of diabetes during 
and after service.  

VA treatment records from March 2003 to March 2004 show he 
has a current diagnosis of and treatment for Type II diabetes 
mellitus.  Moreover, these records also show that he dated 
his initial diagnosis of Type II diabetes mellitus to his 
time in service - approximately in 1984.

This evidence is both new and material because it addresses 
the essential basis of the Board's prior August 1987 denial 
- namely, the issue of whether the veteran has a current 
diagnosis of Type II diabetes mellitus.  His service 
connection claim for Type II diabetes mellitus is therefore 
reopened.  38 C.F.R. § 3.156(a).

The veteran claims he had a diagnosis of Type II diabetes 
mellitus during service.  More specifically, he contends that 
he was treated for this condition at the VAMC in Memphis, 
Tennessee during service and within a year of service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as Type II diabetes mellitus is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In July 1984, the service medical records indicate he had 
hyperglycemia on routine tests as well as complaints of 
polyuria and polydipsia.  Later that month, the service 
record shows he received a diagnosis of Type II diabetes.  In 
this regard, laboratory tests in August 1984 confirmed he had 
extremely high glucose of 159.3 when normal is from 65-110.  

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  See Groves v. 
Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

Type II diabetes mellitus is a chronic disease subject to 
presumptive service connection, provided that it is manifest 
to a compensable degree within one year after separation from 
service.  See 38 C.F.R. §§ 3.309(a), 3.384.  Here, the 
veteran was diagnosed with Type II diabetes mellitus during 
service in July 1984.  The Board also notes that his post-
service treatment for Type II diabetes mellitus is well-
documented in the claims file.  Thus, service connection for 
the veteran's Type II diabetes mellitus is granted on a 
presumptive basis.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for Type II diabetes mellitus has been 
presented.

Service connection for Type II diabetes mellitus is granted.


REMAND

The veteran alleges he had symptoms of CAD during service 
including problems with cardiomegaly (an enlarged heart).  
Before addressing the merits of this claim, however, the 
Board finds that additional development of the evidence is 
necessary.

At his Travel Board hearing in November 2008, the veteran 
indicated that he received all of his treatment for CAD at 
the VAMC in Memphis, Tennessee.  Indeed, he noted that he had 
received treatment for symptoms of this condition from 1984 
to the present at the Memphis VAMC.  More importantly, the 
Board points out that the only VA treatment records available 
are from March 2003 to March 2004.  These VA treatment 
records show diagnoses of and treatment for several chronic 
conditions, including CAD, prior to March 2003 as well as 
treatment for a myocardial infarction in 1999.  However, 
these treatment records from the Memphis VAMC are not a part 
of the record.

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  So 
all the treatment records from the Memphis VAMC must be 
obtained before deciding this appeal.  38 C.F.R. § (c)(2) and 
(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive, if not actual, 
possession of the agency and must be obtained if the material 
could be determinative of the claim).  Since these records 
may show the veteran had CAD within a year of service, the 
AMC must obtain them.

Furthermore, the veteran also testified that he had 
complaints of chest pain in 1984 and used a Holter monitor 
for one week which was negative.  A VA examination in April 
1985 found no evidence of heart disease.  However, his 
service medical records show a possible diagnosis of 
cardiomegaly.  

As noted previously, VA treatment records show he has a 
current diagnosis of CAD.  These records also note a 
myocardial infarction in 1999.  Moreover, as noted earlier in 
this decision, the veteran has established service connection 
for Type II diabetes mellitus.  Consequently, a VA 
compensation examination and opinion are needed to determine 
whether the current CAD is traceable back to the veteran's 
military service or to his service-connected Type II diabetes 
mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
	
1.  Request all of the veteran's treatment 
records at the VAMC in Memphis, Tennessee 
from 1984 to the present.  If no such 
treatment records can be found, or if they 
have been destroyed and further attempts to 
obtain them would be futile, ask for 
specific confirmation of that fact.  Notify 
the veteran as required.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any heart disease found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the veteran's heart disease had its 
onset during service or developed 
within one year of his discharge from 
active service.  

The examiner should also comment as to 
whether it is at least as likely as not 
that the veteran's heart disease was 
caused or aggravated by his service-
connected diabetes mellitus.  

The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought on 
appeal is not granted, the AMC should issue 
the veteran and his representative a 
supplemental statement of the case and 
provide him an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


